EXHIBIT 10.1
RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE ANTHERA PHARMACEUTICALS, INC.
2010 STOCK OPTION AND INCENTIVE PLAN
Name of Grantee:                                         
No. of Restricted Stock Units Granted:                                         
Grant Date:                                         
     Pursuant to the Anthera Pharmaceuticals, Inc. 2010 Stock Option and
Incentive Plan as amended through the date hereof (the “Plan”), Anthera
Pharmaceuticals, Inc. (the “Company”) hereby grants an award of the number of
Restricted Stock Units listed above (an “Award”) to the Grantee named above.
Each Restricted Stock Unit shall relate to one share of Common Stock, par value
$0.001 per share (the “Stock”) of the Company,
     1. Restrictions on Transfer of Award. The Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Grantee, and any shares of Stock issuable with respect to the Award may not be
sold, transferred, pledged, assigned or otherwise encumbered or disposed of
until (i) the Restricted Stock Units have vested as provided in Section 2 of
this Agreement and (ii) shares of Stock have been issued to the Grantee in
accordance with the terms of the Plan and this Agreement.
     2. Vesting of Restricted Stock Units. The Restricted Stock Units shall vest
in accordance with the schedule set forth below, provided in each case that the
Grantee is then, and since the Grant Date has continuously been, employed by the
Company or its Subsidiaries.

      Incremental (Aggregate)
Number of
Restricted Stock Units Vested   Vesting Date                      (100% )  
[first anniversary of Grant Date]

     The Administrator may at any time accelerate the vesting schedule specified
in this Paragraph 3.
     3. Termination of Employment. If the Grantee’s employment with the Company
and its Subsidiaries terminates for any reason (including death or disability)
prior to the satisfaction of the vesting conditions set forth in Section 2
above, any Restricted Stock Units that have not vested as of such date shall
automatically and without notice terminate and be forfeited, and neither the
Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested Restricted Stock Units.
     4. Receipt of Shares of Stock. As soon as practicable following the Vesting
Date (but in no event later than two and one-half months after the end of the
year in which the Vesting Date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Section 2 of this

 



--------------------------------------------------------------------------------



 



Agreement on such date and the Grantee shall thereafter have all the rights of a
stockholder of the Company with respect to such shares.
     5. Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Administrator set forth in Section 2(b)
of the Plan. Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.
     6. Tax Withholding. The Grantee shall, not later than the date as of which
the receipt of this Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Company shall have the
authority to cause the required minimum tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
to the Grantee a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the withholding amount due.
     7. No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Grantee at any time.
     8. Notices. Notices hereunder shall be mailed or delivered to the Company
at its principal place of business and shall be mailed or delivered to the
Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

            ANTHERA PHARMACEUTICALS, INC.
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

                        Grantee’s Signature
               Grantee’s name:
                   

3



--------------------------------------------------------------------------------



 



         

RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE ANTHERA PHARMACEUTICALS, INC.
2010 STOCK OPTION AND INCENTIVE PLAN
Name of Grantee:                                         
No. of Restricted Stock Units Granted:                                         
Grant Date:                                         
     Pursuant to the Anthera Pharmaceuticals, Inc. 2010 Stock Option and
Incentive Plan as amended through the date hereof (the “Plan”), Anthera
Pharmaceuticals, Inc. (the “Company”) hereby grants an award of the number of
Restricted Stock Units listed above (an “Award”) to the Grantee named above.
Each Restricted Stock Unit shall relate to one share of Common Stock, par value
$0.001 per share (the “Stock”) of the Company,
     1. Restrictions on Transfer of Award. The Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Grantee, and any shares of Stock issuable with respect to the Award may not be
sold, transferred, pledged, assigned or otherwise encumbered or disposed of
until (i) the Restricted Stock Units have vested as provided in Section 2 of
this Agreement and (ii) shares of Stock have been issued to the Grantee in
accordance with the terms of the Plan and this Agreement.
     2. Vesting of Restricted Stock Units. The Restricted Stock Units shall vest
in accordance with the schedule set forth below, provided in each case that the
Grantee is then, and since the Grant Date has continuously been, employed by the
Company or its Subsidiaries.

      Incremental (Aggregate)
Number of
Restricted Stock Units Vested   Vesting Date                      (25%)   [first
anniversary of Grant Date]                      (50% )   [second anniversary of
Grant Date]                      (75% )   [third anniversary of Grant Date]
                     (100% )   [fourth anniversary of Grant Date]

     The Administrator may at any time accelerate the vesting schedule specified
in this Paragraph 3.
     3. Termination of Employment. If the Grantee’s employment with the Company
and its Subsidiaries terminates for any reason (including death or disability)
prior to the satisfaction of the vesting conditions set forth in Section 2
above, any Restricted Stock Units that have not vested as of such date shall
automatically and without notice terminate and be forfeited, and neither the
Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested Restricted Stock Units.

 



--------------------------------------------------------------------------------



 



     4. Receipt of Shares of Stock. As soon as practicable following each
Vesting Date (but in no event later than two and one-half months after the end
of the year in which the Vesting Date occurs), the Company shall issue to the
Grantee the number of shares of Stock equal to the aggregate number of
Restricted Stock Units that have vested pursuant to Section 2 of this Agreement
on such date and the Grantee shall thereafter have all the rights of a
stockholder of the Company with respect to such shares.
     5. Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Administrator set forth in Section 2(b)
of the Plan. Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.
     6. Tax Withholding. The Grantee shall, not later than the date as of which
the receipt of this Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Company shall have the
authority to cause the required minimum tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
to the Grantee a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the withholding amount due.
     7. No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Grantee at any time.
     8. Notices. Notices hereunder shall be mailed or delivered to the Company
at its principal place of business and shall be mailed or delivered to the
Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

            ANTHERA PHARMACEUTICALS, INC.
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

                        Grantee’s Signature
            Grantee’s name:
                   

3